Detailed Action1
Election/Restriction
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on December 14, 2021.
The traversal between groups I and II is on the ground(s) that the method of claim 11, as amended, cannot be performed using a materially different apparatus and that the apparatus of claim 1, cannot be used in a materially different method.  While the former is true, the latter is not.  The apparatus of claim 1 may be used with materially different methods.  Any or all of the steps 2-6 in claim 11 could be modified slightly or significantly.  Furthermore, claim 1 is broader than applicant realizes and search for claim 1 certainly did not require additional areas that claim 11 would require, thus there is search burden.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
First, claim 1 lacks a transition word such as ‘comprising’ or ‘consisting of’ demarcating the end of the preamble and the body of the claim.  This renders the claim indefinite.  As best understood, the preamble ends with the words and includes: at line 11 of claim 1.  
Second, claim 1 grammatically requires the word ‘and’ after the phrase an inter-blade ring sector.
Third, claim 1 recites a damping element disposed in a cavity which opens radially inward….  It is unclear if the damping element or the cavity is the element that opens radially inward and is delimited by a platform of the blade.  
Fourth, the term damping element is interpreted under 35 USC 112 (d) as a means-plus-function limitation as it describes an element not via a structure, but by a function.  Applicant’s specification never defines what damping element (40) actually is.  It merely describes its location, the forces that act on it, and that it also serves as a seal.  The specification states that the damping element (40) is mounted in a cavity facing the blade platform.  Thus, for purpose of examination, any element in this location may be considered a damping element.
Claim 8 recites the second end portion and the flank delimit a slot allowing to mount the inter-blade ring sector in the upstream groove.  Grammatically the phrase allowing to mount does not make sense.  As best understood, the claim is reciting that the slot allows the inter-blade ring to be mounted in the upstream groove.  
Claims 2-7 and 9-10 are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 8,046,886 to DeMania.
Claim 1 recites retaining device for disassembling a wheel.  As a matter of claim construction, claim 1 is only reciting the retaining device not the wheel (whose structures are extensively recited).  Claim 1 further recites in order to remove a downstream retaining ring of the wheel.  This is mere intended use, any structure that contains all of the structural limitations of the retaining device anticipates claim 1.  Claim 1 further recites that the retaining device is intended to be mounted coaxially with a vertical axis.  This is also merely intended use.  The prior art structures must merely be capable of being mounted coaxially with some circular structure. The actual structures of the retaining device according to claim 1 are an inter-blade ring sector [and] a plurality of retaining clips.
DeMania has an inter-blade ring sector (140) called a transfer ring into which a plurality of retaining clips (160) slide.  See DeMania Figs. 10-11.  Each of these clips is capable of the intended use of cooperat[ing] with [a] dampening element as the fir tree portion of the main blade disk may be considered a dampening element because it is placed in a cavity (the dovetail slot), it exists below the blade shroud, and its shape prevents vibration of the blade once installed.  Id.  Finally, the clips in DeMania exten[d] radially while being attached circumferentially to the inter-blade ring section.  Id.  As a final matter the figures show the retaining device (120, 140, 160) is mounted coaxially with a vertical [upstream] axis, thus the retaining device of DeMania is self-evidently capable of this intended use as well.
Claim 2 recites that the inter-blade ring sector extends circumferentially.  Transfer ring (140) is a circle, and thus extends circumferentially.  Claim 2 further recites the sector has a flank extending radially.  Figure 6 of DeMania shows a cross-section of the edge of the inter-blade ring sector (140).  This edge region with the channel (150) is defined by examiner to be the flank, and it extends radially outward above the channel.  Claim 2 also recites that the sector is configured so that the flank can be inserted into a plurality of the upstream grooves being circumferentially adjacent.  The term configured is interpreted by USPTO policy to mean that the structure must be capable of the intended use, as is without any modification.  In DeMania, flank region is circumferentially adjacent to the dovetail slots (65) of the rotor (60).  See DeMania Fig. 10.  The dovetail slots meet the requirements to be upstream grooves as they are grooves that may be upstream of something.  Thus, the ring (140) is capable of the intended use as built.  Claim 3 recites the flank has a first contact zone configured to cooperate with the plurality of upstream grooves.  The channel (150) in DeMania is configured to accept transfer bucket holders (160), as shown in figure 6.  Examiner defines this channel as the first contact zone as it contacts bucket holders.  These bucket holders are then placed flush against the dovetail slots.  See DeMania Fig. 10.  Thus, the flank is configured to cooperate with the upstream grooves (i.e. the dovetail slots) via the bucket holders. 
Claim 4 recites that each retaining clip has a first end portion, which is free and which is configured to be able to be inserted respectively into a lateral recess of each damping element.  Figure 7 of DeMania shows that each retaining clip (160) has an upper region terminating in two lips that slot into a recess in the blade’s fir tree shape. This upper lip region is free insofar as it is an exterior extremity of the clip (and also exterior to the channel of the ring). It is also the vertical terminal end of the clip. The fir tree region has been defined as the damping element, thus the recess region within the fir tree is a lateral recess of [the] damping element.  As such, the retaining clip is capable of the intended use following the word configured.  Claim 5 recites that the first end portion has a second zone of contact with the damping element.  Figure 7 shows two lips contacting either end of the fir tree.  One may be considered the second zone.  Regarding claim 6, figure 6 of DeMania shows the clip (160) has a second end portion (164) that is attached to the flank (153) of the sector (140).  Regarding claim 7, figure 7 of DeMania further shows that the lip region (162) at the top is thicker in the cross-section shown that the second end portion (164).
Claim 8 recites the second end portion and the flank delimit a slot.  Figure 6 of DeMania shows the flank region of the ring (140) has a slot (154).  This slot is sized to fit the second end portion.  Thus, the two elements together delimit the slot.  Namely one has the slot, while the other defines its shape.  Alternately, the second end may be defined as the bolt shaft (166), thus the channel (154) would have a top roof delimit[ed] by the bolt.  The claim the recites the slot has an intended use of allowing…the inter-blade ring sector [to be mounted] in the upstream groove.  As this is a method step, without the word ‘configured’ this method step does not have patentable weight on the slot.  Claim 9 recites that the retaining clips are prestressed upwardly relative to the inter-blade ring sector.  Figure 6 sows the retaining clip (160) has a threaded bolt connecting two elements.  This would create a vertical pre-stress because a threaded bolt has a vertical component to its interference fit pressure.  Since the ring has no such pressure, the upper portion of the retaning clip (162) is prestresed upwardly relative the ring.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0163549 to Kolvick.
Claim 1 recites retaining device for disassembling a wheel having an inter-blade ring sector [and] a plurality of retaining clips. Kolvick has an inter-blade ring sector (100) with a plurality of retaining clips (150).  See Kolvick Fig. 2.  Each of the clips is capable of the intended use of cooperat[ing] with [a] dampening element in the form of the fir tree root of the blade buckets..  Figure 2 of Kolvick also shows that the clips exten[d] radially while being attached circumferentially to the inter-blade ring section.  Figure 2 further shows the retaining device (100) is mounted coaxially with a vertical [upstream] axis, thus the retaining device of Kolvick is self-evidently capable of this intended use as well.  

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0163549 to Kolvick
Claim 10 recites the plurality of retaining clips is distributed over a circumferential angular range of 10 to 30 degrees.  Figures 2 and 8 of Kolvick visually show the clips (150) having a range of about 15 degrees (based on eyeballing).  While figures are not necessaryily to scale, it would have been obvious as a matter of common sense to start with the apparently illustrated dimensions when recreating the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”